Title: To James Madison from James Leander Cathcart, 5 May 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


5 May 1803, “Lazzaretto of St. Rocco,” Leghorn. No. 4. Refers to his 30 Mar. dispatch, which informed JM of his intention to remain with Commodore Morris “as I presumed that I should be able to convince him of the propriety of proceeding off Tripoli immediately & of taking me with him in order to commence a negotiation with that Regency according to the tenor of my instructions.” On 6 Apr. he received the enclosed 5 Apr. letter from Morris. Could not inform JM as the Chesapeake sailed the same day but assumes that Captain Barron, who is acquainted with the circumstances, will convey the necessary information. “In vain did I point out to Comodore Morris the difficulties he would have to encounter should he attempt a negotiation with Tripoli without a faithful coadjutor unacquainted as he is with the language customs & manner of negotiating with Barbarians, I quoted the embarrassing situation he had just emerged from at Tunis.… I inform’d him that the Bashaw would employ those who … would endeavor to take advantage of his ignorance of their situation & placed in a striking point of view the probability of his being deceiv’d in a manner similar to the Swedish Comodore Tornquist in 1801.… Neither did I omit mentioning how extremely trifling it would appear to government when they would be inform’d that he had taken me all round the mediterranean without giving me an opportunity of puting into execution any part of my instructions. The Comodore answer’d that he had receiv’d instructions that superceded mine & as I had furnished him with a copy of the Treaty which I had drawn out he could do without me & again repeated that he would send for me should he want my assistance.
“The clause in my instructions of the 22nd. of August 1802 which provides for contingencys to myself is by no means applicable under the present circumstances, for I have literally nothing to do here, the Consular present for Algiers when finish’d will be paid for by my Agent, the Dey of Algiers instigated by the intrigues of the Jews co-adjuted by Mr. O’Brien, has refused to receive me & awaits the Presidents answer on the subject which will cause a delay of some months during which time it was my duty as it was my inclination to have proceeded before Tripoli & to have at least made an attempt to commence a negotiation with that Regency, I declare I cannot account for our Comodores conduct in any way but by supposing that he intends to spend the summer in inactivity & occasionally give convoy, or is jealous lest my presence at the negotiation might diminish his share of the glory atchieved by its success; if the former it no doubt will meet the attention of government as it merits, if the latter I most sincerely hope that his exertions may be crown’d with a success equal to his most sanguine expectations.”
Reports that he sailed from Gibraltar on the Adams on 7 Apr. with a convoy of seven ships, touched at Málaga, Alicante, and Barcelona, and arrived at Leghorn on 29 Apr. “In addition to the many mortifications which I receiv’d since my departure from this place (on the 3rd. of last November) I was sentenced to a Quarantine of fourteen days.” Expresses gratitude for Captain Campbell’s “very polite & hospitable treatment” on board the Adams. “Happy should I be could I extend the same acknowledgment to Comodore Morris, but as every Officer onboard the Chesapeake knows I cannot with propriety, I must request that should he make any charge to government for my table, that he may be refer’d to me for payment, as it is well known, that I am neither in arrears to him in politeness or hospitality.”
Explains that the money mentioned in Morris’s letter is $6,000 “which I advanced him at Malta for the use of the Squadron.” Since a dollar at Malta is worth 5s. 2d. sterling and at Leghorn only 4s. 6d., “by my taking his bills upon this place it has saved the United States 8d on each dollar which amounts on the above sum to $888 88/100.” Encloses a copy of the treaty that he left with Morris, with a literal translation in Italian. “Should [Morris] send for me I will immediately obey the summons if not I will remain stationary until I receive the Presidents further orders.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); draft (NN: Cathcart Papers). RC 4 pp. Docketed by Wagner as received 27 Aug. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:398–99. Enclosures docketed by Wagner.



   
   Cathcart enclosed a copy of Morris’s 5 Apr. 1803 letter (1 p.), which informed Cathcart that Captain Campbell of the Adams would take him to Leghorn and that Morris would notify Cathcart should his aid be required in negotiations with Tripoli. In a postscript, Morris added that he had given Cathcart bills on Degen, Purviance, & Company at Leghorn for the money Cathcart had advanced at Malta.



   
   For the peace arranged by Carl Gustaf Tornquist, which was rejected by the king of Sweden, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:406, 509; and PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:370.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:504–5.



   
   Cathcart enclosed a copy in English of the proposed treaty between the U.S. and Tripoli (17 pp.). No Italian translation has been found.



   
   A full transcription of this document has been added to the digital edition.

